UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4882


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

      v.

JAMES ALBERT SAUNDERS, III,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:19-cr-00090-HEH-1)


Submitted: September 22, 2020                                     Decided: October 7, 2020


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy G. Kamens, Federal Public Defender, Alexandria, Virginia, Nia Ayanna Vidal,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Richmond, Virginia, for Appellant. G. Zachary Terwilliger, United States Attorney,
Alexandria, Virginia, Stephen W. Miller, Assistant United States Attorney, Holli R. Wood,
Special Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Albert Saunders, III, appeals from the criminal judgment entered following

his conditional guilty plea to possession with intent to distribute cocaine base, in violation

of 21 U.S.C. § 841(a)(1), (b)(1)(C). On appeal, Saunders challenges the district court’s

denials of his motion for a hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978),

and his motion to suppress evidence seized during the execution of a search warrant at his

home. We affirm.

                                              I.

                                             A.

       Beginning with the district court’s denial of Saunders’ request for a Franks hearing,

Saunders maintains that the officer who applied for and obtained the September 19, 2018

search warrant for Saunders’ home falsely stated in the Affidavit for Search Warrant (the

“Affidavit”) that a person named “Jamar L Blount” lived there. (J.A. 33). 1 The Affidavit

added that Blount had “several narcotic[s] arrest[s].” (J.A. 33). The Affidavit based those

statements on information from “criminal intelligence databases” and “personal

observation.” (J.A. 33). In reality, however, Blount has been incarcerated since 2013, and

he thus could not have been living at Saunders’ home when the officer submitted the

Affidavit in September 2018. Saunders also faults the officer for omitting several facts

from the Affidavit, including that one of the criminal databases used by the officer reflected



       1
         Citations herein to “(J.A. ___)” refer to the contents of the Joint Appendix filed by
the parties in this appeal.

                                              2
that Blount was associated with at least 7 other addresses and that 54 other people were

associated with Saunders’ address. According to Saunders, the purportedly false statement

that Blount lived at Saunders’ home was material to the state magistrate’s probable cause

determination because the remaining facts in the Affidavit were insufficient to establish

probable cause. And, Saunders asserts, the aforementioned omissions were material

because the inclusion of the omitted information in the Affidavit would have defeated

probable cause for the search.

       We have explained that “[a]n accused is generally not entitled to challenge the

veracity of a facially valid search warrant affidavit.” United States v. Allen, 631 F.3d 164,

171 (4th Cir. 2011). “In its decision in Franks v. Delaware, however, the Supreme Court

carved out a narrow exception to this rule, whereby an accused is entitled to an evidentiary

hearing on the veracity of statements in the affidavit.” Id. Given the “presumption of

validity” afforded to an affidavit supporting a search warrant, the defendant faces a “heavy

burden” when invoking the narrow exception recognized in Franks. See United States v.

Moody, 931 F.3d 366, 370 (4th Cir. 2019) (internal quotation marks omitted), cert. denied

140 S. Ct. 823 (2020).

       To earn a Franks hearing, the defendant “must make a substantial preliminary

showing that (1) law enforcement made a false statement; (2) the false statement was made

knowingly and intentionally, or with reckless disregard for the truth; and (3) the false

statement was necessary to the finding of probable cause” (also known as the “materiality”

requirement). Id. (internal quotation marks omitted). When the defendant predicates his

Franks hearing request on information omitted from an affidavit, he is obliged “to make a

                                             3
substantial preliminary showing that the omissions were intentional or reckless,” and that

the omissions were material to the probable cause determination—that is, the inclusion of

the omitted information in the affidavit would have defeated probable cause. United States

v. Jones, 942 F.3d 634, 640 (4th Cir. 2019) (internal quotation marks omitted). “We assess

the legal determination underlying the district court’s Franks ruling de novo.” Id.

       We are satisfied that the district court correctly denied Saunders’ Franks hearing

request. After removing the allegedly false statement or adding the omitted information,

the Affidavit still supports a finding of probable cause. See Jones, 942 F.3d at 640; Allen,

631 F.3d at 171.

       To explain, probable cause exists to search a location when, considering the totality

of the circumstances, “there is a fair probability that contraband or evidence of a crime will

be found in [that] particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983). That

“practical, common-sense” standard, id., is satisfied here based on two facts in the

Affidavit: (1) the officer who submitted the Affidavit received a tip that Saunders’ home

was a “narcotics house” about two weeks before the search, and (2) the officer conducted

a trash pull at Saunders’ home immediately before applying for the warrant and discovered

“a large amount of plastic baggies with twisted and torn off corners,” with some of those

baggies containing a white residue that the officer “believed to be a . . . narcotic,” (J.A.

33). The Affidavit further stated that the trash pull evidence was “consistent with the

distribution and sale of narcotics.” (J.A. 33).

       Important here, we have ruled that the corroboration of a tip through the discovery

of drug trafficking evidence during a trash pull supports probable cause for a search

                                              4
warrant. See United States v. Gary, 528 F.3d 324, 327-28 (4th Cir. 2008). Consequently,

we conclude that the district court did not err in denying Saunders’ request for a Franks

hearing because, after removing the allegedly false statement or adding the omitted

information, the Affidavit nevertheless supports a finding of probable cause. 2

                                             B.

       Next, Saunders argues that the district court erred by denying his motion to suppress

because the Affidavit was insufficient to support a finding of probable cause even with the

information about Blount. In assessing a district court’s ruling on a motion to suppress,

we review conclusions of law de novo and any underlying factual findings for clear error.

See United States v. Clarke, 842 F.3d 288, 293 (4th Cir. 2016). When considering a

challenge to a magistrate’s finding of probable cause, we afford the magistrate’s

“determination great deference, and ask only whether the [magistrate] had a substantial

basis for finding probable cause.” Jones, 942 F.3d at 638 (internal quotation marks

omitted).

       As previously explained, the tip and the officer’s corroboration of that tip provided

a substantial basis for the magistrate’s probable cause finding. See United States v.

Montieth, 662 F.3d 660, 664-65 (4th Cir. 2011) (ruling that magistrate had substantial basis




       2
         Insofar as Saunders relies on our decision in United States v. Lyles, 910 F.3d 787
(4th Cir. 2018), we are unpersuaded that it requires a different result here. In Lyles, there
was no tip to corroborate, and the evidence from the trash pull was less substantial. 910
F.3d at 793.

                                             5
for probable cause finding in similar circumstances); Gary, 528 F.3d at 327-28 (same). We

are therefore satisfied that the district court properly denied Saunders’ motion to suppress.

                                             II.

       For those reasons, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             6